Citation Nr: 1507671	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-28 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition (claimed as a skin rash and/or chloracne), including as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing is of record.

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin condition, claimed as a skin rash and/or chloracne, including as secondary to Agent Orange exposure.  His VA medical records show that he currently suffers from a skin disorder.  The Board notes that he does not have a diagnosis of chloracne; however, he testified that his skin condition resembles "black pimples like teens get."  See Hearing Tr. at 6.  Additionally, his service records show that he served in the Republic of Vietnam, and thus is presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Veteran has not been afforded a VA examination to determine the current nature, onset and etiology of his claimed skin condition.  Thus, this matter must be remanded for an examination.  See McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006).  
Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private medical records regarding the Veteran's treatment for his skin condition.  

2.  Notify the Veteran he can submit statements from himself and from others who have first-hand knowledge of any skin problems during and since service.

3.  After obtaining any outstanding records, schedule the Veteran for the appropriate VA examination(s) to determine if he has chloracne or any other skin disorder that may be etiologically related to service.  The entire record should be made available to and reviewed by the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

The VA examiner is requested to identify all currently-diagnosed skin disorders, to include whether the Veteran has chloracne.  The examiner must also determine whether it is at least as likely as not that any current skin disorder is related to or had its onset in service, or is related to in-service exposure to herbicides?

In answering these questions, the examiner(s) must acknowledge and discuss the Veteran's own assertions, and any other lay evidence of record, which addresses the observable symptoms associated with his reported skin condition.

A complete rationale should be provided for any opinion stated.  If the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


